UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 3, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer☑ Non-accelerated filer☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No ☑ As of September 10, 2013, the Company had 34,567,958 shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED AUGUST 3, 2013 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of August 3, 2013 and February 2, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended August 3, 2013 and July 28, 2012 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended August 3, 2013 and July 28, 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended August 3, 2013 and July 28, 2012 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 Exhibit index 53 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) August 3, 2013 February 2, 2013 ASSETS Current assets Cash and cash equivalents $ $ 51,218 Short-term marketable securities 17,455 Restricted cash 1,769 Accounts receivable, net 21,648 Inventory 24,929 Deferred tax assets 5,868 Prepaid expenses and other current assets 13,578 Total current assets 136,465 Long-term marketable securities 14,253 Software, equipment and leasehold improvements, net 17,106 Intangible assets, net 36,573 Deferred tax assets, net of current portion 2,681 Long-term investments and notes receivable, net of current portion 8,943 Other non-current assets 4,810 Total assets $ $ 220,831 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ 11,046 Accrued compensation and related benefits 10,070 Accrued liabilities 18,721 Total current liabilities 39,837 Income taxes payable 17,723 Long-term deferred tax liabilities 804 Other long-term liabilities 449 Total liabilities 58,813 Commitments and contingencies (Note 13) Shareholders' equity Preferred stock - - Common stock and additional paid-in capital 480,236 475,070 Treasury stock ) ) Accumulated other comprehensive income 1,090 Accumulated deficit ) ) Total shareholders' equity 162,018 Total liabilities and shareholders' equity $ $ 220,831 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended August 3, 2013 July 28, 2012 August 3, 2013 July 28, 2012 Net revenue $ 53,762 $ $ $ Cost of revenue 25,696 Gross profit 28,066 Operating expenses Research and development Sales and marketing General and administrative Restructuring costs - - Impairment of IP, mask sets and design tools - - - Gain on acquisition - ) - ) Total operating expenses Loss from operations ) Gain on sale of development project - - - Interest and other income, net 812 Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per common share : Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended Six Months Ended August 3, 2013 July 28, 2012 August 3, 2013 July 28, 2012 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Accumulated translation adjustment 48 ) ) ) Unrealized gain (loss) on marketable securities ) 61 ) Other comprehensive loss ) Comprehensive loss $ ) $ ) $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended August 3, 2013 July 28, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for sales returns, discounts, and doubtful accounts 62 62 Deferred income taxes ) Loss on disposal of equipment 20 87 Accretion of contributed leasehold improvements ) ) Gain on acquisition - ) Gain on sale of development project ) - Impairment of IP, mask sets and design tools - Non-cash restructuring charges - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other current assets ) Other non-current assets ) ) Accounts payable Accrued compensation and related benefits and other liabilities Income taxes payable ) ) Other long-term liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Restricted cash (2 ) 3 Purchases of marketable securities ) ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Proceeds from sale of development project, net of transaction fees - Cashpaid in connection with acquisition - ) Repayment of note receivable - Purchases of IP ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from exercises of employee stock options and stock purchase rights Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these interim condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a leader in connected media platforms.We specialize in digital television, or DTV, media processors and chipset solutions that serve as the foundation for some of the world’s leading internet protocol television, or IPTV, set-top-boxes, connected media players, residential gateways and home control systems.We sell our products to manufacturers, designers and, to a lesser extent, to distributors who, in turn, sell to manufacturers. Basis of presentation: The interim condensed consolidated financial statements include Sigma Designs, Inc. and its wholly-owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The second quarter of fiscal 2014 and fiscal 2013 ended on August 3, 2013 (91 days) and July 28, 2012 (91 days), respectively. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended February 2, 2013, included in our fiscal 2013 Annual Report on Form 10-K, as filed with the SEC on April 12, 2013, referred to as our fiscal 2013 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at August 3, 2013 and February 2, 2013, the consolidated results of our operations for the three and six months ended August 3, 2013 and July 28, 2012, and the consolidated cash flows for the six months ended August 3, 2013 and July 28, 2012.The results of operations for the three and six months ended August 3, 2013 are not necessarily indicative of the results to be expected for future quarters or the full year. There have been no significant changes in our critical accounting policies during the six months ended August 3, 2013, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended February 2, 2013. For a complete summary of our significant accounting policies, refer to Note 1, "Organization and Summary of Significant Accounting Policies”, in Part II, Item 8 of our fiscal 2013 Annual Report. Use of estimates:
